IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1340
                            Filed September 26, 2018


IN THE INTEREST OF J.E.,
Minor Child,

J.R., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Charles D.

Fagan, District Associate Judge.




       A mother challenges the termination of her parental rights to her child.

AFFIRMED.



       Kyle J. McGinn of McGinn, Springer & Noethe, PLC, Council Bluffs, for

appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Maura C. Goaley of Goaley Law Office, Council Bluffs, guardian ad litem for

minor child.



       Considered by Potterfield, P.J., and Bower and McDonald, JJ.
                                            2


McDONALD, Judge.

         Jricka appeals from an order terminating her parental rights in her now two-

year-old child. The juvenile court terminated Jricka’s parental rights pursuant to

Iowa Code section 232.116(1)(e), (h), and (l) (2018). On appeal, Jricka challenges

the sufficiency of the evidence supporting each of the grounds authorizing the

termination of her parental rights, contends the State failed to make reasonable

efforts to reunify her with her child, and contends termination of her parental rights

is not in the best interest of the child.

         This court reviews termination proceedings de novo. See In re A.M., 843

N.W.2d 100, 110 (Iowa 2014). The statutory framework authorizing the termination

of a parent-child relationship is well established and need not be repeated here.

See In re A.S., 906 N.W.2d 467, 472–73 (Iowa 2018) (setting forth the statutory

framework). Where, as here, “the juvenile court terminate[d] parental rights on

more than one statutory ground, we may affirm the juvenile court’s order on any

ground we find supported by the record.” In re A.B., 815 N.W.2d 764, 774 (Iowa

2012).

         We conclude the State proved by clear and convincing evidence it made

reasonable efforts to facilitate reunification of the family, the termination of Jricka’s

parental rights was authorized pursuant to Code section 232.116(1)(h) and (l), and

termination of Jricka’s parental rights is in the best interest of the child. In sum,

the child was removed from the mother’s care after the mother admitted to

methamphetamine use in the home and while caring for the child. The mother has

a long history of substance abuse and was diagnosed with “unspecified stimulant

use disorder, severe.” Despite the provision of numerous services, the mother
                                         3


never addressed her substance-abuse disorder. She unsuccessfully discharged

from two separate inpatient substance-abuse treatment facilities after only a few

days of attendance. She failed to comply with required substance-abuse testing,

avoiding eight of ten drug tests over the life of the case. On the two occasions the

mother tested, she tested positive for methamphetamine. In April 2018, the mother

admitted to using methamphetamine despite being pregnant.            The mother’s

methamphetamine use, both while caring for the child at issue and while pregnant

with another child, demonstrates a sufficient nexus between the mother’s

substance abuse and danger to the child to authorize termination of the mother’s

parental rights on the grounds asserted. See, e.g., A.B., 815 N.W.2d at 776 (noting

drug addiction can render a parent unable to care for children); In re K.K., No. 18-

0943, 2018 WL 3650376, at *3 (Iowa Ct. App. Aug. 1, 2018) (affirming termination

of parental rights where mother had long history of substance abuse); In re L.B.,

No. 18-1017, 2018 WL 3650370, at *1 (Iowa Ct. App. Aug. 1, 2018) (affirming

termination of parental rights where mother had long history of methamphetamine

use “and ha[d] not demonstrated [an] ability to maintain sobriety . . . outside a

custodial setting”); In re K.C., No. 18-0581, 2018 WL 3057888, at *2 (Iowa Ct. App.

June 20, 2018) (affirming termination where mother had long history of substance

abuse); In re L.S., No. 17-1824, 2018 WL 540968, at *1 (Iowa Ct. App. Jan. 24,

2018) (providing a parent’s untreated substance abuse can create a risk of harm

to the children); In re B.C., No. 17-0933, 2017 WL 4050975, at *1 (Iowa Ct. App.

Sept. 13, 2017) (affirming termination where mother had history of drug abuse and

limited success with treatment and other services); In re R.P., No. 16-1154, 2016

WL 4544426, at *2 (Iowa Ct. App. Aug. 31, 2016) (affirming termination of rights of
                                         4

parent with history of drug abuse); In re K.F., No. 14-0892, 2014 WL 4635463, at

*3 (Iowa Ct. App. Sept. 17, 2014) (finding termination appropriate where, as here,

“[a]lthough [the mother] has been involved with services concerning her children

at least three times, she does not obtain any lasting benefit from those services”);

In re H.L., No. 14-0708, 2014 WL 3513262, at *3 (Iowa Ct. App. July 16, 2014)

(affirming termination of parental rights when parent had history of unresolved

substance abuse).

       AFFIRMED.